Exhibit 10.1
[c75604p7560401.jpg]
AMENDMENT NO. 4 TO LOAN AGREEMENT
This Amendment No. 4 (the “Amendment”) dated as of September 25, 2008, is
between Bank of America, N.A. (the “Bank”) and Ambassadors International, Inc.,
Ambassadors Marine Group, LLC, Ambassadors, LLC, Ambassadors Cruise Group, LLC
and Cypress Reinsurance, Ltd. (the “Borrower”).
RECITALS
A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 1, 2006 (together with any previous amendments, the “Agreement”).
B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
2. Amendments. The Agreement is hereby amended as follows:

  2.1   In Paragraph 1.1(a), the amount “Seven Million Five Hundred Twenty-Four
thousand Four Hundred Eighty-Eight and 00/100 Dollars ($7,524,488.00)’ is
changed to “Five Million Nine Hundred Eighty Thousand Seven Hundred Twenty-Eight
and 00/100 Dollars ($5,980,728.00).”

  2.2   In Paragraph 1.1(c), the amount “Seven Million Five Hundred Twenty-Four
thousand Four Hundred Eighty-Eight and 00/100 Dollars ($7,524,488.00)’ is
changed to “Five Million Nine Hundred Eighty Thousand Seven Hundred Twenty-Eight
and 00/100 Dollars ($5,980,728.00).”

  2.3   The first sentence of Paragraph 1.2 is hereby amended to read in its
entirety as follows:

“Availability Period. The line of credit is available between the date of this
Agreement and September 1, 2009, or such earlier date as the availability may
terminate as provided in this Agreement (the ‘Facility No. 1 Expiration Date’).”

  2.4   In Paragraph 1.5(b), the amount “Seven Million Five Hundred Twenty-Four
thousand Four Hundred Eighty-Eight and 00/100 Dollars ($7,524,488.00)’ is
changed to “Five Million Nine Hundred Eighty Thousand Seven Hundred Twenty-Eight
and 00/100 Dollars ($5,980,728.00).”

  2.5   Article 1B is hereby deleted in its entirety.

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.
4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

 

Amendment to Loan Agreement   Revised 1/11/05

Page 1



--------------------------------------------------------------------------------



 



  4.1   A Resolutions to Obtain Credit executed by Ambassadors International,
Inc.

  4.2   A Resolutions to Obtain Credit executed by Cypress Reinsurance, Ltd.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.
6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.



Amendment to Loan Agreement   Revised 1/11/05

 

Page 2



--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.
BANK:
Bank of America, N.A.

                  By:  /s/ Condy Wong       Condy Wong            

BORROWER(S):
Ambassadors International, Inc.

                  By:   /s/ Blake T. Barnett         Blake T. Barnett, Chief
Financial Officer             

Ambassadors Marine Group, LLC
By: Ambassadors International, Inc., Member

                  By:   /s/ Blake T. Barnett        Blake T. Barnett, Chief
Financial Officer             

Ambassadors, LLC
By: Ambassadors International, Inc., Member

                  By:   /s/ Blake T. Barnett         Blake T. Barnett, Chief
Financial Officer             

Ambassadors Cruise Group, LLC
By: Ambassadors International, Inc., Member

                  By:   /s/ Blake T. Barnett         Blake T. Barnett, Chief
Financial Officer             

Cypress Reinsurance, Ltd.

                  By:   /s/ Blake T. Barnett         Blake T. Barnett, Chief
Financial Officer             

Amendment to Loan Agreement   Revised 1/11/05

 

Page 3